717 N.W.2d 332 (2006)
475 Mich. 907
PEOPLE of the State of Michigan, Plaintiff-Appellant, Cross-Appellee,
v.
Keith Demond THOMPSON, Defendant-Appellee, Cross-Appellant.
Docket No. 130825. COA No. 258336.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the application for leave to appeal the February 23, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. The application for leave to appeal is GRANTED, limited to the issues: (1) whether a defendant must "keep or maintain" a vehicle used for the purpose of selling a controlled substance "continuously for an appreciable period of time" as required by People v. Griffin, 235 Mich.App. 27, 32-33, 597 N.W.2d 176 (1999), in order to sustain a conviction under MCL 333.7405(1)(d); and (2) whether the evidence presented in this case was sufficient to sustain the defendant's conviction for keeping or maintaining a drug vehicle. The application for leave to appeal as cross-appellant is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. We ORDER that this case be argued and submitted to the Court together with the case of People v. Wright, 475 Mich. 906, 717 N.W.2d 331, 2006 WL 2006211 (Docket No. 130295), at such future session of the Court as both cases are ready for submission. The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH, J., would grant application for leave to appeal as cross-appellant.